                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

DONALD R. MCCISKILL,

       Plaintiff,

v.                                                      Case No. 6:19-cv-867-Orl-37LRH

CHRISTOPHER L. BELANGER,

       Defendant.


                                         ORDER

       Before the Court is pro se Plaintiff Donald McCiskill’s motion for summary

judgment (Doc. 4 (“Motion”)) and memorandum of law (Doc. 5). On review, the Court

denies the Motion as premature. After the parties meet and confer to file a case

management report (see Doc. 6), the Court will issue its Case Management and

Scheduling Order that outlines the Court’s requirements for pleadings and motions, as

well as deadlines for discovery and dispositive motions. If appropriate, Plaintiff may re-

file the Motion following the close of discovery.

       Accordingly, it is hereby ORDERED AND ADJUDGED that Plaintiff’s Motion

for Summary Judgment (Doc. 4) is DENIED AS PREMATURE.

       DONE AND ORDERED in Chambers in Orlando, Florida, on July 1, 2019.




                                            -1-
Copies to:
Counsel of Record
Pro se party




                    -2-
